       Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                         Desc: Main
                                 Document Page 1 of 11

                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF PUERTO RICO

 In Re:
                                                                                                             Case No.:    21-02031 -   EAG
Michael Rodríguez Ocasio
                                                                                                             Chapter 13


XXX-XX-                            XXX-XX- 9699                                               Check if this is a Pre-Confirmation amended plan.

Debtor(s)
                                                                                              Check if this is a Post Confirmation amended plan
                                                                                              Proposed by:
                                                                                                                 Debtor(s)
 PR Local Form G                                                                                                 Trustee
 Chapter 13 Plan dated                               7/28/2021             .                                     Unsecured Creditor(s)

                                                                                              If this is an amended plan list below the sections
                                                                                              of the plan that have been changed.




 PART 1 - Notices
 To Debtors:              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
                          not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
                          Plans that do not comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors, you must check each box that applies.

 To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                         You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                         have an attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes
                         only and shall not affect the meaning or interpretation of this Plan.

                          If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an
                          objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
                          ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                          confirmation is filed. See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under
                          this plan, unless ordered otherwise.

                         If a claim is withdrawn by a creditor or amended to an amount less than the amount already distributed under the
                         plan on account of such claim: (1.) The Trustee is authorized to discontinue any further disbursements to related claim; (2.)
                         The sum allocated towards the payment of such creditor's claim shall be distributed by the Trustee to Debtor's remaining
                         creditors. (3.) If such creditor has received monies from the Trustee (Distributed Payments), the creditor shall return funds
                         received in excess of the related claim to the Trustee for distribution to Debtor's remaining creditors. (4.) If Debtor has
                         proposed a plan that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the
                         Debtor.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                          the plan includes each of the following items. If an item is checked as "Not Included'' or if both boxes are checked,
                          the provision will be ineffective if set out later in the plan.


 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                        Included        Not included
          partial payment or no payment at all to the secured creditor

 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out
                                                                                                                         Included        Not included
          in Section 3.4

 1.3      Nonstandard provisions, set out in Part 8                                                                      Included        Not included




 Puerto Rico Local Form (LBF-G)                                      Chapter 13 Plan                                                               Page I
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                                      Desc: Main
                                Document Page 2 of 11

PART 2- Plan Payments and Length of Plan
2.1     Debtor(s) will make payments to the trustee as follows:

       PMT Amount          Period(s)       Period(s) Totals                                            Comments
        $1,200.00               26              $31,200.00
        $1,500.00               7               $10,500.00
        $2,000.00               22              $44,000.00
        $6,750.43               4               $27,001.72 This payments will be made in June 2022, 2023, 2024 & 2025
        $6,750.44               1                $6,750.44 This payment will be made in May 2026

         Subtotals              60            $119,452.16
Insert additional lines if needed

 If fewer than 60 months of payments are specified. additional monthly payments will be made to the extent necessary to make the payments to
creditors specified in this plan.
2.2    Regular payments to the trustee will be made from future income in the following manner:

        Check all that apply.
           Debtor(s) will make payments pursuant to a payroll deduction order
           Debtor(s) will make payments directly to the trustee.
          Other (specify method of payment):

2.3     Income tax refunds:

       Debtor(s) will supply the trustee with copy of each income tax return filed during the plan term within 14 days of the filing the return and
       will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such ''Tax Refund,'' Debtor(s) shall seek
       court authorization prior to any use thereof.

2.4 Additional payments:

        Check one.
           None. If "None'' is checked, the rest of § 2.4 need not be completed or reproduced.
          Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
         and date of each anticipated payment.

        Payments to be made in June 2022, 2023, 2024, 2025 and May 2026, are broken down as follows: corresponding monthly
        payment plus $4,750.43 of the income tax return


PART 3- Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

       Check one.

          None. If "None" is checked, the rest of § 3. 1 need not be completed or reproduced.

           The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
       the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly
       by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
       interest, if any, at the rate stated, pro-rated unless a specific amount is provided below. Unless otherwise ordered by the court, the amounts
       listed on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
       current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If
       relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all
       payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
       plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).


        Name of Creditor               Collateral                  Current                  Amount of         Interest           Monthly             Estimated total
                                                                   Installments             arrearage         rate on            Plan PMT            payments by
                                                                   Payments                 (if any)          arrearage          on arrearage        trustee
                                                                   (including escrow)                         (if any)



      Oriental Bank                  2014 Dodge Caravan        $
                                                                         481.95         $
                                                                                                       0.00              %   $                   $
                                                                                                                                                                  0.00
      Claim No. 7
                                                               Disbursed by:
                                                                   Trustee
                                                                   Debtor(s)


Puerto Rico Local Form (LBF-G)                                         Chapter 13 Plan                                                                          Page 2
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                                                                  Desc: Main
                                Document Page 3 of 11
        Name of Creditor              Collateral                                   Current                  Amount of             Interest             Monthly                  Estimated total
                                                                                   Installments             arrearage             rate on              Plan PMT                 payments by
                                                                                   Payments                 (if any)              arrearage            on arrearage             trustee
                                                                                   (including escrow)                             (if any)



  IRS                            Real property located Rio Grande & Vehicles   $                        $
                                                                                                               62,676.76                     %     $                        $
                                                                                                                                                                                      62,676.76
                                                                               Disbursed by:
                                                                                   Trustee
                                                                                   Debtor(s)

        Name of Creditor               Collateral                                  Current                  Amount of             Interest             Monthly                  Estimated total
                                                                                   Installments             arrearage             rate on              Plan PMT                 payments by
                                                                                   Payments                 (if any)              arrearage            on arrearage             trustee
                                                                                   (including escrow)                             (if any)



      Freedom Road Financial     2020 Sea Doo GTX                              $
                                                                                           343.55       $
                                                                                                                       0.00                  %     $                        $
                                                                                                                                                                                            0.00
                                                                               Disbursed by:
                                                                                   Trustee
                                                                                   Debtor(s)




         Insert additional claims as needed.


3.2      Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
           None. If "None'' is checked, the rest of § 3.2 need not be completed or reproduced.

         The remainder of this paragraph will be effective only if the applicable box in Part I of this plan is checked.

           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
          listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For
          secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in
          accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim
          will be paid in full with interest at the rate stated below.


           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
           plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
           as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
           proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property
           interest of the debtor(s) or the estate(s) until the earlier of:
           (a) Payment of the underlying debt determined under nonbankruptcy law, or
           (b) Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor. See
           Bankruptcy Rule 3015.
           Name of Creditor              Estimated               Collateral             Value of              Amount of       Amount of          Interest     Monthly PMT         Estimated
                                         Amount of                                      Collateral            Claims          Claims             Rate %       to Creditor         Total of
                                         Creditor's                                                           Senior to                                                           Monthly PMTs
                                         Total Claim                                                          Creditor's
                                                                                                              Claim

                                         $                                             $                      $               $                         % $                       $

                                         $                                             $                      $               $                         % $                       $


                                         $                                             $                       $              $                         % $                       $

                                         $                                             $                       $              $                         % $                       $



        Insert additional claims as needed.




Puerto Rico Local Form (LBF-G)                                                             Chapter 13 Plan                                                                                    Page 3
   Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                                         Desc: Main
                             Document Page 4 of 11

 3.3 Secured claims excluded from 11 U.S.C.. § 506.
       Check one.
           None. If "None'' is checked, the rest of § 3.3 need not be completed or reproduced.

          The claims listed below were either:

            (1) Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for
            the personal use of the debtor(s), or
            (2) Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.


            These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
            trustee or directly by the debtor, as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim
            filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a
            contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only payments disbursed by the
            trustee rather than by the debtor.

       Name of Creditor                      Collateral                         Amount of     Interest        Monthly Plan                   Estimated total
                                                                                Claim         Rate            payment                        payments by Trustee

                                                                        $                          %      $                          $

                                                                                                          Disbursed by:
                                                                                                                  Trustee
                                                                                                                   Debtor(s)

        Name of Creditor                      Collateral                        Amount of      Interest           Monthly Plan               Estimated total
                                                                                Claim          Rate               payment                    payments by Trustee

                                                                            $                        %        $                          $

                                                                                                              Disbursed by:
                                                                                                                    Trustee
                                                                                                                    Debtor(s)
      Insert additional claims as needed.

3.4 Lien Avoidance.
    Check one.
      None. If "None'' is checked, the rest of § 3.4 need not be completed or reproduced.
    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.


       The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
    debtor(s) would have been entitled under 11 U.S.C.. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing
    a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the
    judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any, of the
    judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.. § 522(f) and Bankruptcy
     Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien


   Information regarding                         Calculation of lien avoidance                                                   Treatment of remaining secured
   judicial lien or security                                                                                                     claim
   interest

   Name of creditor                              a. Amount of lien                                  $                            Amount of secured claim after
                                                                                                                                 avoidance (line a minus line f)
                                                 b. Amount of all other liens                       $
   Collateral                                                                                                                    $
                                                 c. Value of claimed exemptions
                                                 +                                                  $
                                                                                                                                 Interest rate




                                                 d. Total of adding lines a, b and c                $                                                    %




                                                 e. Value of Debtor's interest in property          $
                                                 -
Puerto Rico Local Form (LBF-G)                                        Chapter 13 Plan                                                                         Page 4
       Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                         Desc: Main
                                 Document Page 5 of 11
      Lien identification (such as
      judgment date, date of lien
      recording, book and page                                                                                           Monthly on secured claim
      number)


                                                  f. Subtract line e from d.                           $                 $

                                                  Extent of exemption impairment                                         Estimated total payments on
                                                                                                                         secured claim
                                                  (check applicable box)
                                                                                                                         $
                                                     Line f is equal to or greater than line a.
                                                   The entire lien is avoided (Do not complete the next column.)

                                                     Line f is less than line a.
                                                  A portion of the lien is avoided. (Complete the next column.)

 Insert additional lines as needed.

3.5      Surrender of collateral.
          Check one.
               None. If "None'' is checked, the rest of § 3.5 need not be completed or reproduced

               The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s)
            request that upon confirmation of this plan the stay under 11 U.S.C.. § 362(a) be terminated as to the collateral only and that the
            stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will
            be treated in Part 5 below.

           Name of creditor                                                           Collateral




         Insert additional claims as needed.


3.6      Pre-Confirmation Adequate Protection Monthly Payments (''AMP") to be paid by the trustee.

               Payments pursuant to 11 USC §1326(a)(1)(C):
               Name of Secured Creditor                   $ Amount of APMP                                            Comments




           Insert additional claims as needed.


           Pre-confirmation adequate protection payments made through the Plan by the trustee are subject to corresponding statutory fee.




Puerto Rico Local Form (LBF-G)                                          Chapter 13 Plan                                                             Page 5
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                           Desc: Main
                                Document Page 6 of 11

3.7    Other Secured Claims Modifications.
       Check one.
          None. If "None'' is checked, the rest of § 3.7 need not be completed or reproduced.
          Secured Claims listed below shall be modified pursuant to 11 U.S.C.. § 1322(b)(2) and/or § 1322(c)(2). Upon confirmation, the Trustee
          shall pay the allowed claim as expressly modified by this section, at the annual interest rate and monthly payments described below. Any
          listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific
          amount is provided below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline
          under Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of claim, the
          amounts stated below are controlling

      Name of creditor                Claim       Claim amount      Modified   Modified Modified   Property Property       Total monthly Estimated
                                      ID#                           interest   term     P&I        Taxes    Insurance      Payment       total PMTs
                                                                    rate       (Months) (Escrow)   (Escrow)                              by trustee

                                              $                           %            $           $          $           $              $
                                                  To be paid
                                              in full 100%


                                              $                           %            $           $          $           $              $

                                                       To be paid
                                                  in full 100%


                                              $                           %            $           $          $           $              $

                                                      To be paid
                                                  in full 100%




        Insert additional claims as needed.




PART 4- Treatment of Fees and Priority Claims
4.1     General

        Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
        without postpetition interest.

4.2     Trustee's Fees

        Trustee's fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be
        10 % of all plan payments received by the trustee during the plan term.

4.3 Attorney's fees

      Check one

             Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee their legal services, up to the plan confirmation, according to
           LBR 2016-1 (f)
  OR
              Fee Application: The attorneys' fees amount will be determined by the Court, upon the approval of a detailed application for fees and
           expenses, filed not later than 14 days from the entry of the confirmation order.

                         Attorney's fees paid pre-petition                                                    $          987.00

                         Balance of attorney's fees to be paid under the plan are estimated to be:            $         3,013.00

                         If this is a post-confirmation amended plan, estimated attorney's fees:              $               0.00




Puerto Rico Local Form (LBF-G)                                                 Chapter 13 Plan                                                   Page 6
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                                 Desc: Main
                                Document Page 7 of 11

4.4    Priority claims other than attorney's fees and those treated in §§ 4.5, 4.6.
       Check one.
          None. If ''None'' is checked, the rest of § 4.4 need not be completed or reproduced.

          The Debtor(s) estimate the total amount of other priority claims to be                              $5,946.63

             Name of priority creditor                                                                Estimate amount of claim to be paid
        IRS (Claim No. 6)                                                                             $                                               5,946.63
                                                                                                      $

                                                                                                      $

                                                                                                      $



        Insert additional claims as needed.


4.5     Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
        Check one.
            None. if "None'' is checked, the rest of § 4.5 need not be completed or reproduced.

           The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
          governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.. § 1322(a)(4). This plan provision requires that
          payments in § 2.1 before a term of 6O months; see 11 U.S.C.§1322(a)(4).

             Name of creditor                                                                         Estimated amount of claim to be paid

                                                                                                          $

                                                                                                          $

                                                                                                          $

                                                                                                          $



        Insert additional claims as needed.


4.6     Post confirmation property insurance coverage
        Check one.
          None. If "None'' is checked, the rest of § 4.6 need not be completed or reproduced.


           The debtor(s) propose to provide post confirmation adequate protection to the secured creditors listed below by providing property insurance coverage.



       Name of creditor insured                  Insurance                            Insurance coverage           Estimated insurance       Estimated total
                                                 Company                              beginning date               premium to be paid        payments by trustee

                                                                                                                   $                         $

                                                                                                                   Disbursed by:
                                                                                                                       Trustee
                                                                                                                       Debtor(s)
                                                                                                                   $                         $

                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                       Debtor(s)

           Insert additional claims as needed.




Puerto Rico Local Form (LBF-G)                                          Chapter 13 Plan                                                                     Page 7
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                                  Desc: Main
                                Document Page 8 of 11

PART 5- Treatment of Nonpriorltv Unsecured Claims
5.1    Nonpriority unsecured claims not separately classified.

       Allowed nonpriority unsecured claims that are not separately classified will be paid. pro rata. If more than one option is checked. the option
       providing the largest payment will be effective. Check all that apply.
           The sum of $

                       % of the total amount of these claims, an estimated payment of $
           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

            If the estate of the Debtor(s) were liquidated under chapter 7. nonpriority unsecured claims would be paid approximately $ 35,870.55

5.2    Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one
       Check one.

          None. If ''None'' is checked, the rest of § 5.2 need not be completed or reproduced.


           The Debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
       on which the last payment is due after the final plan payment. Contractual installment payments will be disbursed either by the trustee or directly
       by the Debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
       The final column includes only payments disbursed by the trustee rather than by the Debtor(s).


       Name of creditor                                                         Current installment                   Amount of arrearage       Estimated total
                                                                                payments                              to be paid                payments by
                                                                                                                                                trustee


                                                                                $                                      $                        $

                                                                                 Disbursed by:
                                                                                     Trustee
                                                                                     Debtor(s)


                                                                                $                                     $                         $

                                                                                Disbursed by:
                                                                                    Trustee
                                                                                    Debtor(s)


       Insert additional claims as needed.

5.3    Other separately classified nonpriority unsecured claims. Check one.
       Check one.
           None. If ''None'' is checked, the rest of § 5.3 need not be completed or reproduced.


           The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:

       Name of creditor           Base for separate                                 Treatment               Amount to be paid Interest Rate         Estimated total
       (Claim No.)                classification                                    (to be paid pro rata)   on the claim      (if applicable)       amount of
                                                                                                            (if applicable)                         payments

                                                                                        In full - 100%      $                               %       $
                                                                                        Less than 100%

                                                                                        Paid by co-deblor

                                                                                        Other (explain)



                                                                                        In full - 100%      $                               %       $
                                                                                        Less than 100%

                                                                                        Paid by co-deblor

                                                                                        Other (explain)


       Insert additional claims as needed.



Puerto Rico Local Form (LBF-G)                                         Chapter 13 Plan                                                                    Page 8
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                                                           Desc: Main
                                Document Page 9 of 11

PART 6- Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
     unexpired leases are rejected. Check one.
          Check one.
             None. If ''None'' is checked, the rest of § 6. 1 need not be completed or reproduced.


             Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below,
          subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments
          disbursed by the trustee rather than by the debtor(s).


      Name of creditor     Description of leased                            Current             Amount of          Treatment of        Estimated total
                           property or executory                            installment         arrearage to       arrearage           payments by trustee
                           contract                                         payment             be paid            (Refer to other
                                                                                                                   plan section if
                                                                                                                   applicable)
      Popular Auto                    2015 Toyota Tacoma                    $     277.59        $           0.00   $                   $           0.00
                                      (Claim No. 4)
                                                                            Disbursed by:
                                                                                Trustee
                                                                                Debtor(s)

                                                                            $                   $                  $                   $

                                                                            Disbursed by:
                                                                                Trustee
                                                                                Debtor(s)


          Insert additional claims as needed.


PART 7- Vesting of Property of the Estate & Plan Distribution Order
7.1       Property of the estate will vest in the debtor(s) upon

          Check the applicable box:

             plan confirmation.
             entry of discharge

             other:

7.2       P I an Distribution by the Trustee will be in the following order:
          (Numbers bellow reflects the order of distribution; same number means prorate distribution among claims with same number.)

      1.- Distribution on Adequate Protection Payments (Part 3, Section 3.6)
      1.- Distribution on Attorney's Fees (Part 4, Section 4.3)
      1.- Distribution on Secured Claims (Part 3, Section 3.1) - Current contractual installment payments
      2.- Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
      2.- Distribution on Secured Claims (Part 3, Section 3.7)
      2.- Distribution on Secured Claims (Part 3, Section 3.1) - Arrearage payments
      3.- Distribution on Secured Claims (Part 3, Section 3.2)
      3.- Distribution on Secured Claims (Part 3, Section 3.3)
      3.- Distribution on Secured Claims (Part 3, Section 3.4)
      3.- Distribution on Unsecured Claims (Part 6, Section 6.1)
      4.- Distribution on Priority Claims (Part 4, Section 4.4)
      5.- Distribution on Priority Claims (Part 4, Section 4.5)
      6.- Distribution on Unsecured Claims (Part 5, Section 5.2)
      6.- Distribution on Unsecured Claims (Part 5, Section 5.3)
      7.- Distribution on General Unsecured claims (Part 5, Section 5.1)

          Trustee's fees are distributed before each of the distributions above described pursuant to 28 U.S.C.. § 586(e)(2)




Puerto Rico Local Form (LBF-G)                                       Chapter 13 Plan                                                             Page 9
      Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46                     Desc: Main
                                Document Page 10 of 11
PART 8: Nonstandard Plan Provisions

8.1        Check “None” or list the nonstandard plan provisions.

9 None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is
a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

Each paragraph must be numbered and labeled in boldface type, and with a heading stating the general
subject matter of the paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

1.         Income tax refunds, if any, in excess of $4,750.43, will be devoted each year, as periodic payments,
           to the plan’s funding until plan completion; increasing the base thereby without the need of further
           notice, hearing or court order. If need be for the use by debtor of a portion of such refund, debtor
           shall seek court's authorization prior to any use of these funds.




PART 9: Signature(s)

/s/ Gerardo L. Santiago Puig                                             Date: July 28, 2021
      Signature of attorney of debtor(s)




By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney,
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those
contained in Local Form G (LBF-G), other than any nonstandard provisions included in Part 8.


Puerto Rico Local Form (LBF-G)                         Chapter 13 Plan                                     Page 10
Case:21-02031-EAG13 Doc#:19 Filed:07/29/21 Entered:07/29/21 15:43:46             Desc: Main
                          Document Page 11 of 11
                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF PUERTO RICO


         MICHAEL RODRIGUEZ OCASIO             CASE NO. 21-02031 (EAG)
                   Debtor                     CHAPTER 13

                                    CERTIFICATE OF MAILING

        It is hereby certified that the undersigned has served copy of Chapter 13 Payment Plan,
        dated July 28, 2021, filed by debtor to all creditors and parties in interest.

        In San Juan, Puerto Rico, of this 29th days of July 2021.

                                                                    /s/ Gerardo L. Santiago Puig

                                                             GERARDO L. SANTIAGO PUIG
                                                                            USDC-PR 205402
                                                                   Doral Bank Plaza, Suite 801
                                                                             33 Resolución St.
                                                                           San Juan, PR 00920
                                                         Tel. 787-777-8000; Fax 787-767-7107
                                                                    gsantiagopuig@gmail.com
